804 F.2d 837
1987 A.M.C. 282
CINCINNATI MILACRON, LTD., Appellant,v.M/V AMERICAN LEGEND, her engines, boilers, etc., and UnitedStates Lines, Inc., Appellees.
No. 85-1183.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 7, 1986.Decided Nov. 6, 1986.

James D. Skeen (David W. Skeen, Constable, Alexander, Daneker & Skeen, on brief), for appellant.
John H. West, III (Roann Nichols, Ober, Kaler, Grimes & Shriver, on brief), for appellees.
Before WINTER, RUSSELL, WIDENER, HALL, PHILLIPS, SPROUSE, ERVIN, CHAPMAN, WILKINSON and WILKINS, Circuit Judges, sitting en banc.
PER CURIAM:


1
On rehearing of this appeal en banc, the judgment of the district court is affirmed for reasons stated in the dissent to the superseded panel decision.    See Cincinnati Milacron, Ltd. v. M/V American Legend, 784 F.2d 1161, 1166 (4th Cir.1986) (dissenting opinion).


2
Chief Judge Winter and Judge Ervin dissent and would reverse for reasons stated in the superseded opinion for the panel majority.  See id. at 1162.


3
AFFIRMED.